             Case 4:18-cv-00671-JSW Document 168 Filed 08/13/20 Page 1 of 2


 1   Rosemary M. Rivas (State Bar No. 209147)
     Email: rrivas@zlk.com
 2   Rosanne L. Mah (State Bar No. 242628)
     Email: rmah@zlk.com
 3   LEVI & KORSINSKY, LLP
     388 Market Street, Suite 1300
 4   San Francisco, California 94111
     Telephone: (415) 373-1671
 5   Facsimile: (415) 484-1294
 6   Donald J. Enright (admitted pro hac vice)
     Email: denright@zlk.com
 7   LEVI & KORSINSKY, LLP
     1101 30th St., NW, Ste. 115
 8   Washington, DC 20007
     Telephone: (202) 524-4292
 9   Facsimile: (212) 363-7171
10   Eduard Korsinsky (to be admitted pro hac vice)
     Email: ek@zlk.com
11   LEVI & KORSINSKY, LLP
     55 Broadway, 10th Floor
12   New York, NY 10006
     Telephone: (212) 363-7500
13   Facsimile: (212) 636-7171
14   Attorneys for Lead Plaintiff Jon Holland
     and Plaintiff Astley Davy
15
16                                UNITED STATES DISTRICT COURT

17                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

18                                         OAKLAND DIVISION
19   JON HOLLAND and ASTLEY DAVY,                         Case No. 4:18-cv-00671-JSW
20   Individually and on Behalf of All Others Similarly
     Situated,                                            [PROPOSED] ORDER GRANTING
21                                                        PLAINTIFFS’ PROPOSED CLASS
                    Plaintiffs,                           NOTICE PLAN
22
            v.                                            Judge: Hon. Jeffrey S. White
23                                                        Crtrm.: 5, 2nd Floor
     PARAGON COIN, INC., JESSICA VERSTEEG,
24   EGOR LAVROV, BLACK RABBIT
     HOLDINGS, EUGENE “CHUCK” BOGORAD,
25   ALEX EMELICHEV, GARETH RHODES,
     VADYM KURYLOVICH, AND JAYCEON
26   TERRELL TAYLOR A/K/A/ “THE GAME”,

27                  Defendants.

28


                                                           Case No. 4:18-cv-00671-JSW
              [PROPOSED] ORDER GRANTING PLAINTIFFS’ PROPOSED CLASS NOTICE
              Case 4:18-cv-00671-JSW Document 168 Filed 08/13/20 Page 2 of 2

       The Court has received and considered Plaintiff's supplemental brief regarding their Class Notice Plan.
 1          Having reviewed Plaintiffs’ Proposed Class Notice Plan, and proposed Notice and Summary
 2   Notice attached thereto, this Court hereby ORDERS as follows:
 3          1.      Plaintiffs’ Proposed Class Notice Plan is GRANTED as follows: Plaintiffs shall have
 4   20 days from the entry of this Order to cause to be published the Summary Notice to be published on
 5   Newsfile, and a link to the Notice to be embedded in a news article concerning Paragon Coin on
 6   coindesk.com. Plaintiffs shall also cause to be posted a link to the Summary Notice on
 7   www.reddit.com/r/paragoncoin and www.reddit.com/r/cryptocyurrency within 20 days from the entry
 8   of this Order. The Summary Notice shall direct the reader to the full Notice, which is to be posted and
 9   publicly available for viewing on the website of Levi & Korsinsky, LLP within 20 days of the entry of
10   this Order. The Notice shall be posted for at least as long as the period to opt-out of the Class.
11          2.      Plaintiffs’ Notice and Summary Notice are hereby APPROVED as to form. The Court also
     adopts Plaintiffs' proposed deadline for class members to opt-out of the Class. (See Dkt. No. 165.)
12          IT IS SO ORDERED
13
14          Dated:_____________,
                  August 13      2020                              __________________________
                                                                   Honorable Jeffrey S. White
15
                                                                   United States District Court Judge
16
17
18
19
20
21
22
23
24
25
26

27
28


                                          1                Case No. 4:18-cv-00671-JSW
              [PROPOSED] ORDER GRANTING PLAINTIFFS’ PROPOSED CLASS NOTICE
